Exhibit 10.1

 

Amendment To

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amendment to Amended and Restated Employment Agreement (this “Amendment”)
is entered into between PLx Opco Inc., a Delaware corporation, formerly known as
PLx Pharma Inc. (“Company”), and Gary Mossman (“Executive”) for the purpose of
amending that one certain Amended and Restated Employment Agreement dated May
13, 2016 (the “Agreement”). Capitalized terms used in this Agreement but not
otherwise defined in this Agreement have the meanings set forth in the
Agreement.

 

1.     Amendment. The Agreement is hereby amended, as follows:

 

 

(a)

The first sentence of Section 1 of the Agreement is amended in its entirety to
read as follows:

 

The Executive’s employment hereunder shall be effective as of September 15, 2017
(the “Effective Date”) and shall continue until the second anniversary thereof,
unless terminated earlier pursuant to Section 4 of this Agreement; provided
that, on such second anniversary of the Effective Date and each annual
anniversary thereafter (such date and each annual anniversary thereof, a
“Renewal Date”), the Agreement shall be deemed to be automatically extended,
upon the same terms and conditions, for successive periods of one year each,
unless either party provides written notice of its intention not to extend the
term of the Agreement at least 90 days prior to the applicable Renewal Date.

 

 

(b)

The first sentence of Section 2.1 of the Agreement is amended in its entirety to
read as follows:

 

During the Employment Term, the Executive shall serve as Senior Advisor,
reporting directly to the Chief Executive Officer of the Company (the “CEO”) and
such other executives and officers as may be directed or designated by the CEO.

 

 

(c)

Section 3.1(b) of the Agreement is deleted.

 

 

(d)

Sections 4.1(c)(i) and (iv) of the Agreement are deleted.

 

2.     Ratification. Except as expressly amended above, the Agreement remains in
full force and effect and the parties hereby ratify and confirm the terms of the
Agreement.

 

The parties have executed this Amendment effective as of the 15th day of
September, 2017.

 

PLX OPCO Inc.

 

By:   /s/ Natasha Giordano

 

        Natasha Giordano

 

 

EXECUTIVE

 

/s/ Gary Mossman

 

 Gary Mossman

 

 